Citation Nr: 0425266	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-48 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for congenital fusion, C4-
C5 vertebrae, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from May 1971 to 
June 1974.

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to a 
rating in excess of 10 percent for residuals of a neck 
injury.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in October 
1995.

In an August 1996 rating decision, the RO found clear error 
in a November 1982 RO rating decision and restored a prior 20 
percent rating.  

In July 1998, the Board remanded the case to the RO for a 
hearing before a Veterans Law Judge.  In May 1999, the 
veteran indicated a preference for a videoconference hearing.  
The record reflects that the RO notified the veteran of the 
time, date, and place of a videoconference hearing and that 
the veteran failed to report for the hearing, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  The request for a hearing is therefore 
considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

In February 2000 and again in December 2000, the Board 
remanded the case for additional development.  

In a May 2004 decision, the RO assigned a 30 percent rating 
effective from February 7, 2004.  Inasmuch as a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status, the Board 
will consider entitlement to an increased rating for the 
cervical spine for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The veteran has complained for many years of intermittent 
headaches that seem to radiate from the neck area and he has 
requested that this be considered as part of his service-
connected disability.  This is referred to the RO as an 
informal claim of secondary service connection for headaches.  

In July 2003, the veteran alleged that service-connected 
disability precluded employment.  This is referred to the RO 
as a claim for a total disability rating for compensation 
purposes based on individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to a Board Remand a VA orthopedic examination was 
conducted in February 2004.  At that time the examiner 
indicated that there was possible neurological involvement of 
the C6.  

The rating schedule for evaluating intervertebral disc 
syndrome was revised effective September 23, 2002.  Note 2 of 
the revised criteria provides that when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes and evaluate 
neurological disabilities separately using evaluation 
criteria for the post appropriate neurological diagnostic 
code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

As such, the Board finds that a specialized examination is 
warranted to determine the presence or absence of 
intervertebral disc syndrome.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request any additional 
medical records from the VA facility in 
Lake City covering the period from June 
13, 2001 to the present.

2.  Thereafter, the RO should schedule 
the veteran for VA examination by a 
neurologist to determine the nature and 
severity of any neurological disability 
associated with the service connected 
cervical spine disability.  The veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the claims file in 
conjunction with the examination.  All 
tests, including an electromyogram (EMG) 
and nerve conduction studies (NCS) deemed 
necessary should be conducted.  

If neurological involvement is 
identified, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If 
incomplete, whether the degree is mild, 
moderate, or severe.  The examiner should 
obtain a detailed history as to the 
frequency and length of any 
incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner is 
requested to indicate whether the 
intervertebral disc syndrome, if 
diagnosed, results in moderate, severe, 
or pronounced impairment.

3.  The RO should then re-adjudicate the 
issue in appellate status.  If 
appropriate, the RO should consider the 
rating criteria for intervertebral disc 
syndrome, to include both the old and 
revised criteria.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, 
which, if appropriate, includes the old 
and revised rating criteria for rating 
intervertebral disc syndrome and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



